Citation Nr: 0305119	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  97-29 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W.T. Snyder



INTRODUCTION

The appellant had active service from February 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from    rating decisions of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which variously denied service connection for 
arthritis or held that new and material evidence had not been 
submitted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that none of RO's post-November 2000 
correspondence to appellant, including the January 2001 and 
March 2001 Supplemental Statements of The Case (SSOC), has 
included the required statutory notice.  The notice provided 
to the appellant must, in addition to stating the general 
provisions of the VCAA, specifically inform the appellant 
what evidence the RO will attempt to obtain on behalf of the 
appellant and what evidence the appellant is expected to 
obtain and provide the RO.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

In the preliminary review of this case, the Board also notes 
that the procedural progression of this case apparently is 
not fully documented and the precise issue on which an appeal 
has been perfected is unclear.  A February 1997 rating 
decision reflects that reopening of the appellant's claim was 
denied on the basis that new and material evidence had not 
been submitted.  The record does reflect an earlier final 
denial of a claim for service connection.  The appellant and 
his representative, via March 1997 letters, submitted the 
appellant's Notice of Disagreement with the February 1997 
rating decision.  A RO hearing before a Decision Review 
Officer (DRO) was held on this issue in March 1998.  The 
August 1998 SSOC reflects that the DRO confirmed the decision 
that no new and material evidence had been submitted.  This 
result again was confirmed in the July 2000 SSOC.

A January 2001 SSOC, however, reflects that the appellant's 
claim was considered on all of the evidence of record, and 
that service connection for arthritis was denied.  A March 
2001 SSOC reflects similar action.  These SSOCs 
notwithstanding, the Board finds no record in the case file 
that the RO determined that new and material evidence had in 
fact been submitted and, as a result, reopened the 
appellant's claim on the merits.

Accordingly, the case is therefore REMANDED to the RO for the 
following development:

1.	Provide a letter to the appellant 
which specifically addresses the VCAA 
and its requirements of notice and 
assistance.  The letter should 
specifically inform the appellant of 
the evidence already obtained by the 
RO (this may be accomplished by 
referring the appellant to the SOC and 
SSOCs) and whether the RO intends to 
obtain any additional information.  
Further, the appellant must be 
specifically informed as to what, if 
any, evidence he is to obtain, and 
what, if any, additional evidence the 
VA will obtain on his behalf.  

2.	After the appropriate time, and whether or not 
additional information and/or argument has been 
provided, review the claim in accordance with 
applicable procedures.  As part of this review 
the RO should determine whether there has been 
new and material evidence and inform the veteran 
and his representative of the outcome.  If 
additional evidence is received, readjudication 
in accordance with applicable procedures should 
be undertaken.  Thereafter, the case should be 
returned to the Board in accordance with 
applicable procedures.
		
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




